
	

113 HR 1893 IH: Keeping All Students Safe Act
U.S. House of Representatives
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1893
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2013
			Mr. George Miller of
			 California (for himself, Mr.
			 Harper, Mr. Moran,
			 Mr. Grijalva,
			 Mr. Polis,
			 Ms. Wilson of Florida,
			 Ms. Moore,
			 Ms. Bonamici,
			 Ms. Slaughter,
			 Mr. Payne,
			 Mr. Cicilline,
			 Ms. McCollum, and
			 Ms. Shea-Porter) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To prevent and reduce the use of physical restraint and
		  seclusion in schools, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Keeping All Students Safe
			 Act.
		2.FindingsCongress finds the following:
			(1)Physical restraint and seclusion have
			 resulted in physical injury, psychological trauma, and death to children in
			 public and private schools. National research shows students have been
			 subjected to physical restraint and seclusion in schools as a means of
			 discipline, to force compliance, or as a substitute for appropriate educational
			 support.
			(2)Behavioral interventions for children must
			 promote the right of all children to be treated with dignity. All children have
			 the right to be free from physical or mental abuse, aversive behavioral
			 interventions that compromise health and safety, and any physical restraint or
			 seclusion imposed solely for purposes of discipline or convenience.
			(3)Safe, effective, evidence-based strategies
			 are available to support children who display challenging behaviors in school
			 settings. Staff training focused on the dangers of physical restraint and
			 seclusion as well as training in evidence-based positive behavior supports,
			 de-escalation techniques, and physical restraint and seclusion prevention, can
			 reduce the incidence of injury, trauma, and death.
			(4)School personnel have the right to work in
			 a safe environment and should be provided training and support to prevent
			 injury and trauma to themselves and others.
			(5)Despite the widely recognized risks of
			 physical restraint and seclusion, a substantial disparity exists among many
			 States and localities with regard to the protection and oversight of the rights
			 of children and school personnel to a safe learning environment.
			(6)Children are subjected to physical
			 restraint and seclusion at higher rates than adults. Physical restraint which
			 restricts breathing or causes other body trauma, as well as seclusion in the
			 absence of continuous face-to-face monitoring, have resulted in the deaths of
			 children in schools.
			(7)Children are protected from inappropriate
			 physical restraint and seclusion in other settings, such as hospitals, health
			 facilities, and non-medical community-based facilities. Similar protections are
			 needed in schools, yet such protections must acknowledge the differences of the
			 school environment.
			(8)Research confirms that physical restraint
			 and seclusion are not therapeutic, nor are these practices effective means to
			 calm or teach children, and may have an opposite effect while simultaneously
			 decreasing a child’s ability to learn.
			(9)The effective implementation of school-wide
			 positive behavior supports is linked to greater academic achievement,
			 significantly fewer disciplinary problems, increased instruction time, and
			 staff perception of a safer teaching environment.
			3.PurposesThe purposes of this Act are to—
			(1)prevent and reduce the use of physical
			 restraint and seclusion in schools;
			(2)ensure the safety of all students and
			 school personnel in schools and promote a positive school culture and
			 climate;
			(3)protect students from—
				(A)physical and mental abuse;
				(B)aversive behavioral interventions that
			 compromise health and safety; and
				(C)any physical restraint or seclusion imposed
			 solely for purposes of discipline or convenience;
				(4)ensure that physical restraint and
			 seclusion are imposed in school only when a student’s behavior poses an
			 imminent danger of physical injury to the student, school personnel, or others;
			 and
			(5)assist States, local educational agencies,
			 and schools in—
				(A)establishing policies and procedures to
			 keep all students, including students with the most complex and intensive
			 behavioral needs, and school personnel safe;
				(B)providing school personnel with the
			 necessary tools, training, and support to ensure the safety of all students and
			 school personnel;
				(C)collecting and analyzing data on physical
			 restraint and seclusion in schools; and
				(D)identifying and implementing effective
			 evidence-based models to prevent and reduce physical restraint and seclusion in
			 schools.
				4.DefinitionsIn this Act:
			(1)Chemical restraintThe term chemical restraint
			 means a drug or medication used on a student to control behavior or restrict
			 freedom of movement that is not—
				(A)prescribed by a licensed physician, or
			 other qualified health professional acting under the scope of the
			 professional’s authority under State law, for the standard treatment of a
			 student’s medical or psychiatric condition; and
				(B)administered as prescribed by the licensed
			 physician or other qualified health professional acting under the scope of the
			 professional’s authority under State law.
				(2)Educational service agencyThe term educational service
			 agency has the meaning given such term in section 9101(17) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(17)).
			(3)Elementary schoolThe term elementary school has
			 the meaning given the term in section 9101(18) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801(18)).
			(4)Local educational agencyThe term local educational
			 agency has the meaning given the term in section 9101(26) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(26)).
			(5)Mechanical restraintThe term mechanical restraint
			 has the meaning given the term in section 595(d)(1) of the Public Health
			 Service Act (42 U.S.C. 290jj(d)(1)), except that the meaning shall be applied
			 by substituting student’s for resident’s.
			(6)ParentThe term parent has the
			 meaning given the term in section 9101(31) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801(31)).
			(7)Physical escortThe term physical escort has
			 the meaning given the term in section 595(d)(2) of the Public Health Service
			 Act (42 U.S.C. 290jj(d)(2)), except that the meaning shall be applied by
			 substituting student for resident.
			(8)Physical restraintThe term physical restraint
			 has the meaning given the term in section 595(d)(3) of the Public Health
			 Service Act (42 U.S.C. 290jj(d)(3)).
			(9)Positive behavior supportsThe term positive behavior
			 supports means a systematic approach to embed evidence-based practices
			 and data-driven decisionmaking to improve school climate and culture, including
			 a range of systemic and individualized strategies to reinforce desired
			 behaviors and diminish reoccurrence of problem behaviors, in order to achieve
			 improved academic and social outcomes and increase learning for all students,
			 including students with the most complex and intensive behavioral needs.
			(10)Protection and advocacy
			 systemThe term
			 protection and advocacy system means a protection and advocacy
			 system established under section 143 of the Developmental Disabilities
			 Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15043).
			(11)SchoolThe term school means an
			 entity—
				(A)that—
					(i)is a public or private—
						(I)day or residential elementary school or
			 secondary school; or
						(II)early childhood, elementary school, or
			 secondary school program that is under the jurisdiction of a school, local
			 educational agency, educational service agency, or other educational
			 institution or program; and
						(ii)receives, or serves students who receive,
			 support in any form from any program supported, in whole or in part, with funds
			 appropriated to the Department of Education; or
					(B)that is a school funded or operated by the
			 Department of the Interior.
				(12)School personnelThe term school personnel has
			 the meaning—
				(A)given the term in section 4151(10) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7161(10)); and
				(B)given the term school resource
			 officer in section 4151(11) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7161(11)).
				(13)Secondary SchoolThe term secondary school has
			 the meaning given the term in section 9101(38) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801(38)).
			(14)SeclusionThe term seclusion has the
			 meaning given the term in section 595(d)(4) of the Public Health Service Act
			 (42 U.S.C. 290jj(d)(4)).
			(15)SecretaryThe term Secretary means the
			 Secretary of Education.
			(16)State-approved crisis intervention training
			 programThe term
			 State-approved crisis intervention training program means a
			 training program approved by a State and the Secretary that, at a minimum,
			 provides—
				(A)training in evidence-based techniques shown
			 to be effective in the prevention of physical restraint and seclusion;
				(B)training in evidence-based techniques shown
			 to be effective in keeping both school personnel and students safe when
			 imposing physical restraint or seclusion;
				(C)evidence-based skills training related to
			 positive behavior supports, safe physical escort, conflict prevention,
			 understanding antecedents, de-escalation, and conflict management;
				(D)training in first aid and car­dio­pulmonary
			 resuscitation;
				(E)information describing State policies and
			 procedures that meet the minimum standards established by regulations
			 promulgated pursuant to
			 section 5(a); and
				(F)certification for school personnel in the
			 techniques and skills described in subparagraphs (A) through (D), which shall
			 be required to be renewed on a periodic basis.
				(17)StateThe term State has the meaning
			 given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).
			(18)State educational agencyThe term State educational
			 agency has the meaning given the term in section 9101(41) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(41)).
			(19)StudentThe term student means a
			 student enrolled in a school defined in
			 paragraph (11), except that in the case of
			 a student enrolled in a private school or private program, such term means a
			 student who receives support in any form from any program supported, in whole
			 or in part, with funds appropriated to the Department of Education.
			(20)Time outThe term time out has the
			 meaning given the term in section 595(d)(5) of the Public Health Service Act
			 (42 U.S.C. 290jj(d)(5)), except that the meaning shall be applied by
			 substituting student for resident.
			5.Minimum Standards; Rule of
			 construction
			(a)Minimum standardsNot later than 180 days after the date of
			 the enactment of this Act, to protect each student from physical or mental
			 abuse, aversive behavioral interventions that compromise student health and
			 safety, or any physical restraint or seclusion imposed solely for purposes of
			 discipline or convenience or in a manner otherwise inconsistent with this Act,
			 the Secretary shall promulgate regulations establishing the following minimum
			 standards:
				(1)School personnel shall be prohibited from
			 imposing on any student the following:
					(A)Mechanical restraints.
					(B)Chemical restraints.
					(C)Physical restraint or physical escort that
			 restricts breathing.
					(D)Aversive behavioral interventions that
			 compromise health and safety.
					(2)School personnel shall be prohibited from
			 imposing physical restraint or seclusion on a student unless—
					(A)the student’s behavior poses an imminent
			 danger of physical injury to the student, school personnel, or others;
					(B)less restrictive interventions would be
			 ineffective in stopping such imminent danger of physical injury;
					(C)such physical restraint or seclusion is
			 imposed by school personnel who—
						(i)continuously monitor the student
			 face-to-face; or
						(ii)if school personnel safety is significantly
			 compromised by such face-to-face monitoring, are in continuous direct visual
			 contact with the student;
						(D)such physical restraint or seclusion is
			 imposed by—
						(i)school personnel trained and certified by a
			 State-approved crisis intervention training program (as defined in section
			 4(16)); or
						(ii)other school personnel in the case of a
			 rare and clearly unavoidable emergency circumstance when school personnel
			 trained and certified as described in clause (i) are not immediately available
			 due to the unforeseeable nature of the emergency circumstance; and
						(E)such physical restraint or seclusion ends
			 immediately upon the cessation of the conditions described in
			 subparagraphs (A) and
			 (B).
					(3)States, in consultation with local
			 educational agencies and private school officials, shall ensure that a
			 sufficient number of personnel are trained and certified by a State-approved
			 crisis intervention training program (as defined in section 4(16)) to meet the
			 needs of the specific student population in each school.
				(4)The use of physical restraint or seclusion
			 as a planned intervention shall not be written into a student’s education plan,
			 individual safety plan, behavioral plan, or individualized education program
			 (as defined in section 602 of the Individuals with Disabilities Education Act
			 (20 U.S.C. 1401)). Local educational agencies or schools may establish policies
			 and procedures for use of physical restraint or seclusion in school safety or
			 crisis plans, provided that such school plans are not specific to any
			 individual student.
				(5)Schools shall establish procedures to be
			 followed after each incident involving the imposition of physical restraint or
			 seclusion upon a student, including—
					(A)procedures to provide to the parent of the
			 student, with respect to each such incident—
						(i)an immediate verbal or electronic
			 communication on the same day as the incident; and
						(ii)written notification within 24 hours of the
			 incident; and
						(B)any other procedures the Secretary
			 determines appropriate.
					(b)Secretary of the InteriorThe Secretary of the Interior shall ensure
			 that schools operated or funded by the Department of the Interior comply with
			 the regulations promulgated by the Secretary under
			 subsection (a).
			(c)Rule of constructionNothing in this section shall be construed
			 to authorize the Secretary to promulgate regulations prohibiting the use
			 of—
				(1)time out (as defined in
			 section 4(20));
				(2)devices implemented by trained school
			 personnel, or utilized by a student, for the specific and approved therapeutic
			 or safety purposes for which such devices were designed and, if applicable,
			 prescribed, including—
					(A)restraints for medical
			 immobilization;
					(B)adaptive devices or mechanical supports
			 used to achieve proper body position, balance, or alignment to allow greater
			 freedom of mobility than would be possible without the use of such devices or
			 mechanical supports; or
					(C)vehicle safety restraints when used as
			 intended during the transport of a student in a moving vehicle; or
					(3)handcuffs by school resource officers (as
			 such term is defined in section 4151(11) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7161(11)))—
					(A)in the—
						(i)case when a student’s behavior poses an
			 imminent danger of physical injury to the student, school personnel, or others;
			 or
						(ii)lawful exercise of law enforcement duties;
			 and
						(B)less restrictive interventions would be
			 ineffective.
					6.State Plan and Report Requirements and
			 Enforcement
			(a)State planNot later than 2 years after the Secretary
			 promulgates regulations pursuant to
			 section 5(a), and each year thereafter, each
			 State educational agency shall submit to the Secretary a State plan that
			 provides—
				(1)assurances to the Secretary that the State
			 has in effect—
					(A)State policies and procedures that meet the
			 minimum standards, including the standards with respect to State-approved
			 crisis intervention training programs, established by regulations promulgated
			 pursuant to
			 section 5(a); and
					(B)a State mechanism to effectively monitor
			 and enforce the minimum standards;
					(2)a description of the State policies and
			 procedures, including a description of the State-approved crisis intervention
			 training programs in such State; and
				(3)a description of the State plans to ensure
			 school personnel and parents, including private school personnel and parents,
			 are aware of the State policies and procedures.
				(b)Reporting
				(1)Reporting requirementsNot later than 2 years after the date the
			 Secretary promulgates regulations pursuant to
			 section 5(a), and each year thereafter, each
			 State educational agency shall (in compliance with the requirements of section
			 444 of the General Education Provisions Act (commonly known as the
			 Family Educational Rights and Privacy Act of
			 1974) (20 U.S.C. 1232g)) prepare and submit to the
			 Secretary, and make available to the public, a report that includes the
			 information described in paragraph (2), with respect to each local educational
			 agency, and each school not under the jurisdiction of a local educational
			 agency, located in the same State as such State educational agency.
				(2)Information requirements
					(A)General Information
			 RequirementsThe report
			 described in
			 paragraph (1) shall include information
			 on—
						(i)the total number of incidents in the
			 preceding full-academic year in which physical restraint was imposed upon a
			 student; and
						(ii)the total number of incidents in the
			 preceding full-academic year in which seclusion was imposed upon a
			 student.
						(B)Disaggregation
						(i)General Disaggregation
			 RequirementsThe information
			 described in subparagraph (A) shall be disaggregated by—
							(I)the total number of incidents in which
			 physical restraint or seclusion was imposed upon a student—
								(aa)that resulted in injury;
								(bb)that resulted in death; and
								(cc)in which the school personnel imposing
			 physical restraint or seclusion were not trained and certified as described in
			 section 5(a)(2)(D)(i); and
								(II)the demographic characteristics of all
			 students upon whom physical restraint or seclusion was imposed,
			 including—
								(aa)the categories identified in section
			 1111(h)(1)(C)(i) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311(h)(1)(C)(i));
								(bb)age; and
								(cc)disability status (which has the meaning
			 given the term individual with a disability in section 7(20) of
			 the Rehabilitation Act of 1973 (29 U.S.C. 705(20))).
								(ii)Unduplicated count; ExceptionThe disaggregation required under clause
			 (i) shall—
							(I)be carried out in a manner to ensure an
			 unduplicated count of the—
								(aa)total number of incidents in the preceding
			 full-academic year in which physical restraint was imposed upon a student;
			 and
								(bb)total number of incidents in the preceding
			 full-academic year in which seclusion was imposed upon a student; and
								(II)not be required in a case in which the
			 number of students in a category would reveal personally identifiable
			 information about an individual student.
							(c)Enforcement
				(1)In general
					(A)Use of remediesIf a State educational agency fails to
			 comply with
			 subsection (a) or
			 (b), the Secretary shall—
						(i)withhold, in whole or in part, further
			 payments under an applicable program (as such term is defined in section 400(c)
			 of the General Education Provisions Act (20 U.S.C. 1221)) in accordance with
			 section 455 of such Act (20 U.S.C. 1234d);
						(ii)require a State educational agency to
			 submit, and implement, within 1 year of such failure to comply, a corrective
			 plan of action, which may include redirection of funds received under an
			 applicable program; or
						(iii)issue a complaint to compel compliance of
			 the State educational agency through a cease and desist order, in the same
			 manner the Secretary is authorized to take such action under section 456 of the
			 General Education Provisions Act (20 U.S.C. 1234e).
						(B)Cessation of Withholding of
			 FundsWhenever the Secretary
			 determines (whether by certification or other appropriate evidence) that a
			 State educational agency who is subject to the withholding of payments under
			 subparagraph (A)(i) has cured the failure providing the basis for the
			 withholding of payments, the Secretary shall cease the withholding of payments
			 with respect to the State educational agency under such subparagraph.
					(2)Rule of constructionNothing in this subsection shall be
			 construed to limit the Secretary’s authority under the General Education
			 Provisions Act (20 U.S.C. 1221 et seq.).
				7.Grant authority
			(a)In generalFrom the amount appropriated under
			 section 12, the Secretary may award grants to
			 State educational agencies to assist the agencies in—
				(1)establishing, implementing, and enforcing
			 the policies and procedures to meet the minimum standards established by
			 regulations promulgated by the Secretary pursuant to
			 section 5(a);
				(2)improving State and local capacity to
			 collect and analyze data related to physical restraint and seclusion;
			 and
				(3)improving school climate and culture by
			 implementing school-wide positive behavior support approaches.
				(b)Duration of grantA grant under this section shall be awarded
			 to a State educational agency for a 3-year period.
			(c)ApplicationEach State educational agency desiring a
			 grant under this section shall submit an application to the Secretary at such
			 time, in such manner, and accompanied by such information as the Secretary may
			 require, including information on how the State educational agency will target
			 resources to schools and local educational agencies in need of assistance
			 related to preventing and reducing physical restraint and seclusion.
			(d)Authority To make subgrants
				(1)In generalA State educational agency receiving a
			 grant under this section may use such grant funds to award subgrants, on a
			 competitive basis, to local educational agencies.
				(2)ApplicationA local educational agency desiring to
			 receive a subgrant under this section shall submit an application to the
			 applicable State educational agency at such time, in such manner, and
			 containing such information as the State educational agency may require.
				(e)Private school participation
				(1)In generalA local educational agency receiving
			 subgrant funds under this section shall, after timely and meaningful
			 consultation with appropriate private school officials, ensure that private
			 school personnel can participate, on an equitable basis, in activities
			 supported by grant or subgrant funds.
				(2)Public Control of FundsThe control of funds provided under this
			 section, and title to materials, equipment, and property purchased with such
			 funds, shall be in a public agency, and a public agency shall administer such
			 funds, materials, equipment, and property.
				(f)Required activitiesA State educational agency receiving a
			 grant, or a local educational agency receiving a subgrant, under this section
			 shall use such grant or subgrant funds to carry out the following:
				(1)Researching, developing, implementing, and
			 evaluating strategies, policies, and procedures to prevent and reduce physical
			 restraint and seclusion in schools, consistent with the minimum standards
			 established by regulations promulgated by the Secretary pursuant to
			 section 5(a).
				(2)Providing professional development,
			 training, and certification for school personnel to meet such standards.
				(3)Carrying out the reporting requirements
			 under
			 section 6(b) and analyzing the information
			 included in a report prepared under such section to identify student, school
			 personnel, and school needs related to use of physical restraint and
			 seclusion.
				(g)Additional Authorized
			 activitiesIn addition to the
			 required activities described in
			 subsection (f), a State educational agency
			 receiving a grant, or a local educational agency receiving a subgrant, under
			 this section may use such grant or subgrant funds for one or more of the
			 following:
				(1)Developing and implementing high-quality
			 professional development and training programs to implement evidence-based
			 systematic approaches to school-wide positive behavior supports, including
			 improving coaching, facilitation, and training capacity for administrators,
			 teachers, specialized instructional support personnel, and other staff.
				(2)Providing technical assistance to develop
			 and implement evidence-based systematic approaches to school-wide positive
			 behavior supports, including technical assistance for data-driven
			 decisionmaking related to behavioral supports and interventions in the
			 classroom.
				(3)Researching, evaluating, and disseminating
			 high-quality evidence-based programs and activities that implement school-wide
			 positive behavior supports with fidelity.
				(4)Supporting other local positive behavior
			 support implementation activities consistent with this subsection.
				(h)Evaluation and reportEach State educational agency receiving a
			 grant under this section shall, at the end of the 3-year grant period for such
			 grant—
				(1)evaluate the State’s progress toward the
			 prevention and reduction of physical restraint and seclusion in the schools
			 located in the State, consistent with the minimum standards established by
			 regulations promulgated by the Secretary pursuant to
			 section 5(a); and
				(2)submit to the Secretary a report on such
			 progress.
				(i)Department of the InteriorFrom the amount appropriated under
			 section 12, the Secretary may allocate funds
			 to the Secretary of the Interior for activities under this section with respect
			 to schools operated or funded by the Department of the Interior, under such
			 terms as the Secretary of Education may prescribe.
			8.National assessment
			(a)National AssessmentThe Secretary shall carry out a national
			 assessment to determine the effectiveness of this Act, which shall
			 include—
				(1)analyzing data related to physical
			 restraint and seclusion incidents;
				(2)analyzing the effectiveness of Federal,
			 State, and local efforts to prevent and reduce the number of physical restraint
			 and seclusion incidents in schools;
				(3)identifying the types of programs and
			 services that have demonstrated the greatest effectiveness in preventing and
			 reducing the number of physical restraint and seclusion incidents in schools;
			 and
				(4)identifying evidence-based personnel
			 training models with demonstrated success in preventing and reducing the number
			 of physical restraint and seclusion incidents in schools, including models that
			 emphasize positive behavior supports and de-escalation techniques over physical
			 intervention.
				(b)ReportThe Secretary shall submit to the Committee
			 on Education and the Workforce of the House of Representatives and the
			 Committee on Health, Education, Labor, and Pensions of the Senate—
				(1)not later than 3 years after the date of
			 enactment of this Act, an interim report that summarizes the preliminary
			 findings of the assessment described in
			 subsection (a); and
				(2)not later than 5 years after the date of
			 the enactment of this Act, a final report of the findings of the
			 assessment.
				9.Protection and Advocacy
			 SystemsProtection and
			 Advocacy Systems shall have the authority provided under section 143 of the
			 Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C.
			 15043) to investigate, monitor, and enforce protections provided for students
			 under this Act.
		10.Head Start Programs
			(a)RegulationsThe Secretary of Health and Human Services,
			 in consultation with the Secretary, shall promulgate regulations with respect
			 to Head Start agencies administering Head Start programs under the Head Start
			 Act (42 U.S.C. 9801 et seq.) that establish requirements consistent
			 with—
				(1)the requirements established by regulations
			 promulgated pursuant to
			 section 5(a); and
				(2)the reporting and enforcement requirements
			 described in subsections (b) and (c) of section 6.
				(b)Grant authorityFrom the amount appropriated under
			 section 12, the Secretary may allocate funds
			 to the Secretary of Health and Human Services to assist the Head Start agencies
			 in establishing, implementing, and enforcing policies and procedures to meet
			 the requirements established by regulations promulgated pursuant to subsection
			 (a).
			11.Limitation of Authority
			(a)In generalNothing in this Act shall be construed to
			 restrict or limit, or allow the Secretary to restrict or limit, any other
			 rights or remedies otherwise available to students or parents under Federal or
			 State law or regulation.
			(b)Applicability
				(1)Private schoolsNothing in this Act shall be construed to
			 affect any private school that does not receive, or does not serve students who
			 receive, support in any form from any program supported, in whole or in part,
			 with funds appropriated to the Department of Education.
				(2)Home schoolsNothing in this Act shall be construed
			 to—
					(A)affect a home school, whether or not a home
			 school is treated as a private school or home school under State law; or
					(B)consider parents who are schooling a child
			 at home as school personnel.
					12.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act for fiscal year 2014 and each of the 4 succeeding fiscal years.
		13.Presumption of Congress relating to
			 competitive procedures
			(a)PresumptionIt is the presumption of Congress that
			 grants awarded under this Act will be awarded using competitive procedures
			 based on merit.
			(b)Report to CongressIf grants are awarded under this Act using
			 procedures other than competitive procedures, the Secretary shall submit to
			 Congress a report explaining why competitive procedures were not used.
			14.Prohibition on earmarksNone of the funds appropriated to carry out
			 this Act may be used for a congressional earmark as defined in clause 9e, of
			 rule XXI of the Rules of the House of Representatives of the 113th
			 Congress.
		
